



FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(this “First Amendment”) is made as of the 7th day of June, 2019, by and between
EOSII AT THAMES STREET WHARF, LLC, Delaware limited liability company
(“Seller”), and 1300 THAMES STREET OFFICE, LLC, a Virginia limited liability
company (“Buyer”). In consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:
RECITALS
A.    Seller and Buyer are parties to that certain Purchase and Sale Agreement
and Escrow Instructions dated of even date herewith (the “Purchase Agreement”).
All initially-capitalized terms not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement unless the context clearly
indicates otherwise.
B.    Seller and Buyer have agreed to modify the terms of the Purchase Agreement
as set forth in this First Amendment.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intended to be legally bound, Seller and Buyer
agree as follows:
1.Recitals. The Recitals set forth above are hereby incorporated herein by
reference as if the same were fully set forth herein.


2.Title Review and Cure. As of the date of this First Amendment, Buyer
acknowledges and agrees that Buyer has not delivered, and will not be
delivering, to Seller the Buyer’s Title Notice as provided in Section 4.2.2 of
the Purchase Agreement. Notwithstanding anything stated to the contrary in the
Purchase Agreement, the execution and delivery of this First Amendment shall
constitute Buyer’s waiver of its right to deliver Buyer’s Title Notice, and
Buyer shall be (subject to the terms and provisions of Section 4.2.2 of the
Purchase Agreement) deemed to have approved of the condition of title to the
Real Property, all matters of which (subject to the terms and provisions of
Section 4.2.2 of the Purchase Agreement) shall be Permitted Exceptions, and
Buyer shall have no right to terminate the Purchase Agreement arising out of the
provisions of Section 4.2.2 of the Purchase Agreement.


3.Expiration of Due Diligence Period. Buyer acknowledges that the Due Diligence
Period has expired and, therefore, in accordance with Section 4.3.3 of the
Purchase Agreement, Buyer shall be deemed to be satisfied with all aspects of
all the Property and Buyer shall be obligated to acquire the Real Property in
accordance with, and subject to, the provisions of the Purchase Agreement and
this First Amendment.


4.Payment of Deposit. Notwithstanding anything stated to the contrary in the
Purchase Agreement or this First Amendment, if Buyer fails to deposit with
Escrow Holder the Deposit by 2:00 p.m. (California time) on June 7, 2019, then
the Purchase Agreement and this First Amendment shall not be effective and of no
force or effect.


5.Interpretation. The terms and conditions of the Purchase Agreement shall be
interpreted and construed to take into account the fact that the last day of the
Due Diligence Period is the same date as the Effective Date of the Purchase
Agreement.


ACTIVE 43805086v3



--------------------------------------------------------------------------------







6.Effectiveness of Agreement. Except as modified by this First Amendment, all
the terms of the Purchase Agreement shall remain unchanged and in full force and
effect.


7.Counterparts. This First Amendment may be executed in counterparts, and all
counterparts together shall be construed as one document.


8.Telecopied/Emailed Signatures. A counterpart of this First Amendment that is
signed by one party to this First Amendment and telecopied/emailed to the other
party to this First Amendment or its counsel (a) shall have the same effect as
an original signed counterpart of this First Amendment, and (b) shall be
conclusive proof, admissible in judicial proceedings, of such party’s execution
of this First Amendment.


9.Successors and Assigns. All of the terms and conditions of this First
Amendment shall apply to benefit and bind the successors and assigns of the
respective parties.


IN WITNESS WHEREOF, Seller and Buyer have entered into this First Amendment as
of the date first above stated.
[SIGNATURES ON NEXT PAGE]


ACTIVE 43805086v3



--------------------------------------------------------------------------------











SELLER:


EOSII AT THAMES STREET WHARF, LLC,
a Delaware limited liability company
By:    EOS PROPERTIES II, LLC,
    a Delaware limited liability company,
    its sole member and manager
By:    EOS INVESTMENT FUND II, L.P.,
        a Delaware limited partnership,
        its sole member
By:    POLIS REALTY ADVISORS II, LTD.,
            a British Virgin Islands company,
its general partner


 
By:
/s/ Charles J. Schreiber, Jr.
 
 
 
Charles J. Schreiber, Jr.,
 
 
 
Chief Executive Officer
 





ACTIVE 43805086v3



--------------------------------------------------------------------------------







BUYER:
1300 THAMES STREET OFFICE, LLC,
a Virginia limited liability company


By: ARMADA HOFFLER MANAGER, LLC
       a Virginia limited liability company
       its Manager
 
By:
/s/ Michael P. O'Hara
 
 
Michael P. O’Hara, Manager
 







ACTIVE 43805086v3

